Citation Nr: 0325222	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death.

In May 2001 the Board remanded the case to the RO for further 
development and adjudicative action.

In March 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The probative and competent evidence of record does not 
establish that a disability related to active service on any 
basis was the principal or contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for treatment or 
diagnosis of atherosclerotic heart disease, dementia, 
cerebrovascular accident, diverticulosis, and peripheral 
vascular disease.  The veteran was hospitalized at 19th 
General Hospital from April to May 1945.  Physical 
examination in April 1945 indicated blood pressure was 
130/100.  An EEG (electrocardiogram) was done in April 1945 
and interpreted to be normal.  

Another EEG done in April 1945 was interpreted to be "very 
suggestive a right ventricular preponderance."  Blood 
pressure was recorded at 115/80 for both EEG(s).  X-ray of 
the chest in April 1945 was interpreted to show a normal 
heart.  The diagnoses were psychoneurosis, anxiety state, 
severe and hemorrhoids, internal, chronic, moderately severe.  
The veteran was admitted to Brooke General Hospital and 
Convalescent Center in May 1945.  Progress notes disclose 
complaints of chest pain, pain around the heart radiating 
down his left arm, and his heart jumping a beat.  

Notes indicate that these and other complaints were discussed 
with the veteran as being psychosomatic.  Physical 
examination in July 1945 showed blood pressure of 126/82.  An 
EKG was done due to a clinical diagnosis of precordial pain.  

The study was interpreted to be normal with a tendency to 
right axis shift.  X-ray of the chest was also done and 
interpreted to show heart shadow was normal in size, shape, 
and contour.  His discharge diagnosis was anxiety state, 
severe, chronic; manifested by cardiac complaints, tenseness, 
apprehension, irritability, improved; external precipitating 
stress, severe, 31 months in the ETO (European Theater of 
Operations) and 4 months in combat with the Chemical Warfare 
Dept; predisposition, severe, in a dependent immature 
individual; marked impairment of functional capacity.  

By rating decision dated in September 1945, the RO granted 
entitlement to service connection for psychoneurosis, 
anxiety, symptomatic at discharge, and hemorrhoids, mild.

The veteran underwent a compensation and pension (C&P) 
examination in September 1946, which included a 
cardiovascular examination and a Neuropsychiatric 
examination.  The report of the cardiovascular examination 
reflects that no organic heart disease was found.  The report 
of the Neuropsychiatric examination reveals he stated, "No 
matter what you tell me, I still have this feeling in my 
heart."  The report indicates that the examiner explained to 
him that his nervousness and excitement, and his apprehension 
and anxiety about himself in the future accounted for his 
heart complaint, and nothing else.

The veteran underwent a C&P physical examination in November 
1948.  He complained of, among other things, a full feeling 
in his chest at times and trouble with breathing.  Physical 
examination showed a normal heart and blood pressure  of 
120/70.  The Neuropsychiatric examiner opined that the 
veteran had as "profound cardiac fixation" as he had ever 
seen.

The veteran underwent a C&P physical examination in December 
1953.  He complained of stomachache, chest ache and 
difficulty breathing, and a left arm ache.  Examination of 
the cardiovascular system was negative.

The veteran underwent a C&P physical examination in December 
1958.  He continued to report feeling tense or developing 
pain around his heart.  Examination of the cardiovascular 
system was negative.

Records from WHG (initials), MD, show a normal examination of 
the heart, including EKG.  Blood pressure was 156/94.

The veteran underwent a C&P physical examination in October 
1975, which was limited to hypertension.  Physical 
examination disclosed no evidence of hypertension.

Treatment records, dated from April 1997 to October 1998, 
reflect initial treatment in April 1997 for confusion and 
agitation.  There were no complaints of shortness of breath 
or chest pains.  Prior history included a stroke in the past 
and a syncopal episode in 1995.  Initial physical examination 
showed blood pressure at 118/70.  Heart sounds S1 and S2 were 
normal; there was no S3 or S4.  There was a trace of edema in 
the extremities.  Physical examination in July 1997 showed no 
change in heart sounds.  Vital signs were stable.  Lower 
extremities showed no trace of edema, cyanosis, or clubbing.  
August 1997 notes indicate that the veteran had dementia, 
post-CVA (cerebrovascular accident).  Notes from October 1998 
show no change in heart sounds or lower extremities.  Blood 
pressure was 110/64.

The death certificate reflects that the veteran died in 
November 1998 at the age of 83.  The immediate cause was 
atherosclerotic heart disease, due to (or as a consequence 
of) dementia, due to cerebrovascular accident, due to 
diverticulosis.   Peripheral vascular disease is listed under 
other significant conditions.

A VA Staff Cardiologist, reviewed the veteran's claims file 
in April 2003.  He concluded that there is no evidence that 
the veteran's death was related to his service related 
disability.  His review of the records indicated to him that 
the veteran was free of heart disease during examinations 
prior to and up to 1975.  He opined that it was likely that 
atherosclerotic heart disease developed sometime after 1975 
and progressed over the years.  The disease was not only in 
the heart, but was also in the brain, as documented by 
cerebrovascular accident in November 1996.  

He reported that atherosclerotic disease involving the heart 
and brain are by far the most common cause of death in the 
Western population.  He noted various factors are known to 
contribute to the development of atherosclerotic disease 
including elevated cholesterol and lipids, elevated blood 
pressure, and diabetes mellitus; however, the serial lipid 
and blood pressure tests were not available.  He also stated 
that there was no evidence that a gastrointestinal disorder 
or a service-connected depressive neurosis contributed to the 
veteran's atherosclerotic disease.  

The VA Staff Cardiologist noted that the veteran lived to be 
84  years old, an age that exceeds the average life 
expectancy for a male by approximately 12 years.  He 
concluded that there is no evidence that the veteran's death 
was accelerated and the probability is zero that any service-
connected disability contributed substantially or materially 
to cause the veteran's death.


Criteria

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 
2002); 38 C.F.R. § 3.303 (2002).  

In order to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 50 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2002).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).




If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 7 Vet. 
App. 359 (1995).

When al the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance o the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the appellant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty  to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See VAOPGCPREC 11-00.  Among other things, 
the new law imposes on VA expanded duties to assist and 
notify a claimant seeking VA benefits.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
February 1999 rating decision, the August 1999 Statement of 
the Case (SOC), and the March 2002 Supplemental SOC, the RO 
provided the appellant with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate her claim.  

The RO advised the appellant in a June 2001 letter of what 
evidence is needed to substantiate her claim, VA's 
responsibilities and her own responsibility in developing the 
record.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant has had the opportunity to submit evidence and 
argument in support of her claim and she did not indicate the 
existence of any outstanding Federal government record or any 
other records that could substantiate her claim that are not 
already in the file.  

She indicated in writing in April 2002 that she had no new 
information and requested that her claim be returned to the 
Board as soon as possible.  Since the RO has provided all 
required notice and assistance to the appellant, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


Cause of Death

The appellant asserts in her Notice of Disagreement that the 
veteran's service-connected neurosis and his dementia, listed 
as a cause of death, go hand in hand.  The appellant contends 
in her VA Form 9 that the neurosis hastened the dementia .  
She also asserts that the veteran had numerous bouts of 
unexplained chest pains and anxiety that continued over the 
years and were contributory to his death.

There is no evidence of record that indicates any of the 
disabilities that caused or contributed to the veteran's 
death were incurred or aggravated by service, as the 
appellant contends.  She has produced no evidence from a 
medically competent source to support her contentions.  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that a layperson is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
the cause of the veteran's death.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

The medical evidence of record does not substantiate service 
connection for the veteran's cause of death.  Review of the 
veteran's service medical records shows he was never 
diagnosed with any of the disorders determined to be the 
causes of his death.  Although there are numerous complaints 
of heart or chest pains in service and in subsequent years, 
medical providers, who examined the veteran, found no 
objective evidence of cardiovascular disease in service or 
for decades afterward.  Of note,  the clear consensus of 
neuropsychiatrists over the years was that the veteran's 
symptoms of chest pain and shortness of breath were 
psychosomatic and were in no way attributable to any organic 
heart disease.  


With regard to the underlying causes listed on the veteran's 
death certificate, each illness had its onset between one and 
three years before veteran died, or approximately 50 years 
after he left the service.  With respect to the appellant's 
assertion that the veteran's dementia and his service-
connected neurosis were related, this is refuted by the 
veteran's personal physician, Dr. ADF, who related the 
veteran's dementia to his stroke.  A VA Staff Cardiologist 
reviewed the claims file and his opinion substantiates the 
absence of any connection between the veteran's death and 
service.  Based on all the evidence, the Board cannot find 
the veteran's cause of death is connected to service.

The Board must emphasize that it has no doubt that the 
appellant sincerely believes the veteran's cause of death is 
related to service and that she asserts her claim in good 
faith.  Ultimately, however, the Board must conclude that the 
medical evidence in this case is controlling and it clearly 
rebuts her claim.  In this circumstance, where the clear 
weight of the most probative evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

